Name: Commission Regulation (EEC) No 504/92 of 28 February 1992 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/70 Official Journal of the European Communities 29. 2 . 92 COMMISSION REGULATION (EEC) No 504/92 of 28 February 1992 altering the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth sentence of the second subparagraph of Article 16(4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 419/92 Whereas, on the basis of today s cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 6 (4) of Regulation (EEC) No 2727/75, fixed in the Annex to Regulation (EEC) No 419/92 which is applicable to the export refunds fixed in advance in respect of cereals, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 46, 21 . 2. 1992, p. 23. 29. 2. 92 Official Journal of the European Communities No L 55/71 ANNEX to die Commission Regulation of 28 February 1992 altering the corrective amount applicable to the refund on cereals (ECU/ tonne) Current 1st period 2nd period 3rd period 4th period 5th period 6th period Product code Destination (') 3 4 5 6 7 8 9 0709 90 60 000  _______ 0712 90 19 000  _______ 1001 10 10 000         1001 10 90 000 01 0 0 0 - 50,00 - 50,00   1001 90 91 000         1001 90 99 000 01 0 0 0 0 0   1002 00 00 000 01 0 0 0 0 0   1003 00 10 000         1003 00 90 000 01 0 0 0 - 30,00 - 30,00   1004 00 10 000         1004 00 90 000    _  1005 10 90 000      1005 90 00 000 01 0 0 0 0 0   1007 00 90 000     1008 20 00 000  _______ 1101 00 00 100 01 0 0 0 - 35,00 - 35,00   1101 00 00 130 01 0 0 0 - 35,00 - - 35,00   1101 00 00 150 01 0 0 0 - 35,00 - 35,00   1101 00 00 170 01 0 0 0 - 35,00 - 35,00   1101 00 00 180 01 0 0 0 - 35,00 - 35,00   1101 00 00 190    _  1101 00 00 900     110210 00 500 01 0 0 0 - 35,00 - 35,00   110210 00 700 01 0 0 0 - 35,00 - 35,00   1102 10 00 900     1103 11 10200 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10400 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 10 900 01 0 0 - 50,00 - 50,00 - 50,00 - 50,00 - 50,00 1103 11 90 200 01 0 0 0 - 35,00 - 35,00 - 35,00 - 35,00 1103 11 90 800  _______ (') For the following destinations : 01 all third countries. NB : The zones are those defined in Commission Regulation (EEC) No 1124/74, as last amended by Regulation (EEC) No 3049/89.